MOUTON, J.
(Dissenting.)
Plaintiff alleges that he operates a sawmill at Bruder Spur on the line of defendant company; that during the months of March and April, 1923, defendant blocked the roadway leading to his mill, and across the tracks of defendant, with a pile driver and train equipment making it impossible for plaintiff to supply his mill with logs, and as a consequence he was forced to shut down his mill and has suffered the loss of $531.00 on account of the said acts of defendant company. Further on in his petition plaintiff alleges that the blocking of the roadway by defendant prevented plaintiff from “going to his said sawmill with logs for manufacture into lumber”. Grounding his claim on these allegations plaintiff is asking judgment against defendant in the sum aforesaid with legal interest from judicial demand.
On proof being offered to sustain the demand, defendant promptly objected thereto to show loss or damage, for the reason, that the allegations of the petition as to the damage claimed are too vague, indef*254inite and uncertain to admit proof thereof, no particulars of any kind being given, no items of damage being specified and only a gross sum of damage being claimed. The court permitted the evidence to establish damages to go in under reservation, and in rendering judgment, overruled the objection and held that the evidence had been properly admitted. In support of his contention that this evidence was competent under the allegations of his petition, plaintiff relies mainly on Doullut vs. McManus, 37 La. Ann. 800 one of the leading cases of the Supreme Court of this state on this subject. In that case the claim was in damages for a malicious slander and defamation of character. In the course of the opinion, the court said: “The petition contains a clear statement of the time, place and circumstances of the occurrence. It specifies the words used. It charges malice, want of provocation and absence of all justification. It values the damages, real and vindictive, and prays for corresponding relief.” Continuing and in referring to' the petition, the court says: “It is clearly sufficient to place defendant in possession of the nature of the facts proposed to be proved and to enable him to prepare his defense.” It says also that defendant was sufficiently informed of the essential facts on which plaintiff relied to claim damages. Upon the foregoing analysis of the petition the court in the syllabus of the case, said: that “Vagueness, want of precision or generality in the averments could be taken advantage of by exception before issue joined, unless the opposite party has not therefrom had sufficient notice of the nature of the demand and would be truly surprised.” Then follows this line: “The object of pleading is to notify the adverse party, so that he may be prepared to rebut.” The other case New Iberia Tel. Exchange vs. Cumberland Tel. and Tel. Co., 51 La. Ann. 1025, 25 South. 975, recognizes the doctrine that damages may be claimed in globo subject to the requirement that each item constituting the total demanded should be sustained by proof. Here, plaintiff claims $531.00 in a lump or round-sum. This he had a right to do under our law of pleadings, and he was not therefore required to specify the items, if any existed, which together constituted this lump sum claimed. This we recognize as being the correct rule in .such cases. In the instant case the only allegation of plaintiff in reference to the damage is that by reason of the alleged blocking of his roadway he was “forced to shut down his mill and has suffered the loss” of which he complains. Was it possible for defendant under such a general statement of the alleged “loss” to be apprised of what it was? Plaintiff in support of his claim, offered evidence showing the value of the manufactured lumber from the mill, less the cost of manufacture, for the purpose of establishing the profits he was making. Deprivation of these profits by the blocking of the roadway during four days constituted his alleged loss for which he claims the damages. He contends that the loss of these profits is the only damage he would have suffered. We can not accede to this proposition. In being forced to close his mill, for aught, defendant knew, he might have suffered the loss claimed in paying the employees of the mill while it was not running or from some other cause. It can not be said that defendant could be legally apprised that the loss was in the profits he was deprived on the manufactured lumber, unless he could have surmised this by the mere reference in plaintiff’s petition that he was “manufacturing” the logs in his sawmill “into lumber”. The object of pleading says the court in the 37 A. 800, is to notify the adverse party so that he may be prepared to rebut.
*255Measured by this rule, defendant was not notified so that he might have submitted counter proof to the claim that plaintiff had suffered the loss of profits as a consequence of his acts. He was not apprised' of the nature of the facts proposed to be proved to enable him to prepare his defense which was the situation in the case above quoted., Not being apprised that the damages claimed were the result of the loss of profits or of some other cause, defendant was not in a position to prepare himself to “rebut” or to prepare his defense. The objection to the evidence should have been maintained, and it was therefore improperly admitted. In his brief plaintiff claims that the blocking of the roadway was a violation of his rights, and entitles him at least to nominal damages. There is no claim whatsoever in damages for a violation of his personal or property rights. The demand is restricted exclusively to 'the demand in damages for the forced closing of his sawmill, and no damages could he allowed for the violation of his rights urged in the brief.
Counsel for plaintiff has referred us to a number of decisions from common law courts which he contends supports his position. We do not find, however, that the Doullut vs. McManus, 37 La. Ann. 800, to which he has referred or that any other case decided by our courts, sustains his contention in the instant case on the point under discusison.
Guided by the rules governing on this subject in our jurisprudence, I am of the opinion that the objection to the evidence should have been maintained and therefore dissent from the majority opinion of the court.